Per Curiam.
This cause' having heretofore been submitted to the court upon the transcript of the record of the order aforesaid, and briefs and argument of counsel foi; the respective parties, and the record having been seen and inspected, and the court being how advised of its judgment to be given in the premises, it seems to the court that there is no error in the said order; it is, therefore, con*299sidered, ordered and adjudged by tbe court that tbe said order of the Circuit Court be, and tbe same is hereby affirmed.
Browne, C. J. and Taylor, Whitfield and West, J. J. concur.
Ellis J., not participating.